NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2008-5127

                    J. DRAYTON HASTIE and FERNANDA HASTIE,

                                                 Plaintiffs-Appellants,

                                            v.

                                     UNITED STATES,

                                                 Defendant-Appellee.

Appeal from the United States Court of Federal Claims in 04-CV-291, Judge Lawrence
                                     J. Block.

                                       ON MOTION

                                       ORDER
      The appellants move without opposition for a 6-day extension of time, until April

21, 2009, to file their response to the court's November 7, 2008 order.

       Upon consideration thereof,

       IT IS ORDERED THAT:

      The motion is granted.

                                                 FOR THE COURT


      APR 1 6 2009                               /s/ Jan Horbaly
          Date                                   Jan Horbaly
                                                 Clerk                     DOURIP RIALS FOR
                                                                                  E
                                                                          THE FED   CIRCUIT

cc:   Sallie W. Gladney, Esq.
      Deborah K. Snyder, Esq.                                             APR 16 2009
s20
                                                                            JAN riUlltIRLI
                                                                               CLERK